ORDER
Before CARTER, CHRISTENSEN and ESTES, Circuit Judges.
This case is controlled by prior decisions of this court, Reed v. Kroger Co. (Em.App.1973), 478 F.2d 1268, and United States v. Cooper (Em.App.1973), 482 F.2d 1393.
The motion of the plaintiffs to vacate the order of May 25,1976, allowing the defendant’s out-of-time filing of a notice of appeal in No. 9-33 is granted.
The motion of the plaintiffs to dismiss the defendant’s appeal in No. 9-33 is granted. Accordingly, the plaintiffs’ cross-appeal in No. 9-34 is also dismissed.